                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )     No. 1:18-cr-00169-TWP-TAB
                                                      )
TIERRE MOORE,                                         ) -01
                                                      )
                             Defendant.               )

              ORDER TO APPOINT INDIANA FEDERAL DEFENDER AND
                            STAY PROCEEDINGS

                                                 I.

       The Defendant filed a document titled, “Ex Parte Notice Seeking the Court Consider

Compassionate Release,” dkt. 50, which the Court construes as a Motion for Reduction of Sentence

under the First Step Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018).

Dkt. 50. Pursuant to General Order, the Office of the Indiana Federal Community Defenders has

been appointed to represent any defendant previously determined to have been entitled to

appointment of counsel, or who was previously represented by retained counsel and is presently

indigent, to determine whether that defendant may qualify to seek reduction of sentence and to

present any motions or applications for reduction of sentence in accordance the First Step Act of

2018. Accordingly, the Court appoints the Indiana Federal Community Defender’s Office to

appear for the Defendant for this purpose. The Indiana Federal Defender’s Office shall file an

appearance within 7 days of the date of this Order.

                                                II.

       Pending the Indiana Federal Community Defender’s review and analysis of the

Defendant’s eligibility for a reduction of sentence pursuant to the First Step Act of 2018, and to
allow counsel to communicate with the Defendant regarding the attorney-client relationship, this

matter is stayed. Proceedings will resume, and the stay will be lifted, when the Indiana Federal

Community Defender files an Amended Motion for Reduction of Sentence on the Defendant’s

behalf, a Stipulation to Reduction of Sentence is filed, or the Court grants the Indiana Federal

Community Defender’s motion to withdraw from the Defendant’s case.

       IT IS SO ORDERED.



Date: 4/8/2020




Distribution:

Tierre Moore
DOC # 967393
Putnamville Correctional Facility
1946 West U.S. Highway 40
Greencastle, IN 43135

All Electronically Registered Counsel

Sara Varner
INDIANA FEDERAL COMMUNITY DEFENDERS
111 Monument Circle
Suite 752
Indianapolis, IN 46204

United States Attorney’s Office
Attn: Bob Wood
10 West Market Street, Suite 2100
Indianapolis, IN 46204-3048




                                               2
